Citation Nr: 0839742	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a shell fragment wound of the right 
knee with total knee replacement.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION  

The veteran served on active duty from August 1944 to 
November 1946.  He is the recipient of the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation for the 
veteran's service-connected total knee replacement, residuals 
of a shell fragment wound of the right knee, and denied 
entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected right knee disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  

The issue of entitlement to an increased evaluation in excess 
of 30 percent for residuals of a shell fragment wound of the 
right knee with total knee replacement is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the left knee that is due 
to any incident or event in military service; that was 
manifested to a degree of 10 percent or more within one year 
after separation from service; or that is proximately due to 
or the result of his service-connected right knee disability.  


CONCLUSION OF LAW

Degenerative joint disease of the left knee was not incurred 
in or aggravated by the veteran's active military service, 
nor is it secondary to the service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The veteran asserts that his left knee became painful 
approximately two to three years after his right knee total 
replacement surgery.  The veteran contends that his left knee 
disability is due to his service-connected right knee 
disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the provisions of section 3.310 were recently 
amended and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
as this version favors the veteran.  See generally VAOPGCPREC 
7-03 and VAOPGCPREC 3-00.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran has a current diagnosis of left 
knee degenerative joint disease as noted in a VA outpatient 
treatment note dated August 2004.  In addition, service 
connection is in effect for total knee replacement, shell 
fragment wound of the right knee.  Therefore, the first two 
elements are accordingly satisfied.  Nonetheless, the 
criteria for service connection on a secondary basis are not 
met.  The competent and probative medical evidence does not 
show that the veteran's left knee disability is proximately 
due to or the result of his service connected right knee 
disability.  

Indeed, the post service treatment records reflect continuing 
complaints and treatment for the veteran's left knee 
condition.  In August 2004, a VA outpatient treatment note 
reports the veteran's complaints of chronic arthritis pain in 
his left knee.  He received steroid injections in the knee, 
which provided some relief.  After examination, the diagnosis 
was degenerative joint disease.  Additionally, in three 
private medical statements, dated November 2004, June 2005, 
and March 2006, G.B., M.D. states that the veteran has 
degenerative arthritis in his left knee and has considered 
surgical intervention.  February 2006 x-ray results showed 
moderate advance or medial compartment degenerative joint 
disease with bone-on-bone articulation, as well as slight 
advancement of patellofemoral joint space.  The Board notes, 
however, that none of the treatment records states that the 
veteran's left knee disability is related to his service-
connected right knee disability.  

In December 2004, the veteran underwent a VA examination.  He 
reported to the examiner that his left knee pain originated 
approximately two to three years after the surgery for his 
service-connected right knee.  He complained of stiffness, 
instability, pain, weakness, swelling, heat and redness, 
locking, fatigability, and lack of endurance.  After 
reviewing the veteran's claims file, physical examination 
findings and x-ray study, the examiner diagnosed the veteran 
with degenerative joint disease of the left knee, and opined 
that it was "[l]ess likely than not[,] related to the 
claimed service[-]connected right knee condition."  Thus, 
with no competent and probative medical evidence indicating 
that the veteran's current left knee disability is causally 
related to his service-connected shell fragment wound of the 
right knee with total knee replacement, the claim for service 
connection must be denied.

Although the veteran does not contend that he incurred his 
left knee condition in active service, as due to an in-
service injury or disease, the Board notes that service 
connection on a direct basis is not warranted in this case.  
There is no competent evidence of record showing that the 
veteran's left knee degenerative joint disease was incurred 
in, or is causally related to, service.  The service 
treatment records reveal no complaints, treatment, or 
findings related to a left knee condition.  In addition, 
there are no medical records in the claims file which show a 
left knee condition became manifest to a compensable degree 
within the first year after the veteran's discharge from 
service.  As noted, the first time the veteran is shown to 
have a left knee disability is in August 2004, which the 
Board notes is many years after he separated from service.  
Given the service treatment records, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
veteran's claim.  There is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his current diagnosis of left knee degenerative joint 
disease.  Thus, service connection for left knee degenerative 
joint disease must be denied.

Although the veteran has asserted that he believes that his 
degenerative joint disease of the left knee is the result of 
his service-connected right knee disability, he has not been 
shown to have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his appellate 
assertions, which are inconsistent with the competent and 
credible evidence of record, are of little or no probative 
value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
degenerative joint disease of the left knee, including as 
secondary to the service-connected right knee disability, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter sent to the veteran.  
In the September 2004 letter, the veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in June 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
October 1998 to January 2005, and private treatment records 
dated January 1997 to March 2006.  The veteran was also 
provided a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected right knee disability is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claim for an increased rating for his service-
connected residuals of a shell fragment wound of the right 
knee with total knee replacement.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A review of the record indicates that the veteran's most 
recent VA examination for his service-connected residuals of 
a shell fragment wound of the right knee with total knee 
replacement was in December 2004.  The record reflects that 
the veteran has not been afforded a more recent VA 
examination to assess the current severity of his right knee 
disability.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected right 
knee disability.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner 
should address whether the veteran 
experiences any chronic residuals 
consisting of severe painful motion or 
weakness in the right lower extremity.  
The examiner should also comment on the 
extent of functional impairment 
attributable to any reported pain.  In 
this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the right 
knee caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the knee during 
flare-ups or when repeatedly used.  

The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

3.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


